Per Curiam.

In Hay, 1886, nearly fifteen years ago, a default was noted in the above action and an inquest taken, but no *814judgment was ever entered thereon. The plaintiff moved, after that long lapse of time, for an order that the above-entitled action and all further proceedings therein be carried on in her married name, she having since the default was noted married a Mr. Nicholas. No reason was assigned for the long delay, and, although the papers on the motion and on this appeal appear to have been served on the defendant’s attorney of record in 1886, no appearance has been made on her behalf either on the motion or on the hearing of the appeal. The claim is stale and we believe that the order of the Special Term in denying the plaintiff’s application should be affirmed. No costs.
Present: Fitzsimoks, Oh. J., Coklan and O’Dwyeb, JJ.
Order affirmed, no costs. ■